Citation Nr: 0501137	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-15 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than October 25, 
1999 for the award of service connection for degenerative 
myopia of the left eye.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his mother 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from August 1961 to September 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The veteran and his mother testified before the undersigned 
at a Travel Board hearing in June 2004.  A transcript of that 
hearing has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The RO received the veteran's claim for service connection 
for a left eye disorder on October 25, 1999.  It ultimately 
granted service connection for degenerative myopia of the 
left eye in an October 2001 rating decision and assigned an 
effective date of October 25, 1999 for the award.  The 
veteran perfected an appeal of that decision with respect to 
the effective date.  

In November 2000, during the course of the underlying service 
connection claim, the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), was enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
(regulations promulgated to implement the statutory changes).  
Among other things, the VCAA expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  Specifically, the VCAA 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf. Id. 

VA's Office of General Counsel (GC) has held that, if, in 
response to notice of a decision on a claim for which VA has 
already provided notice pursuant to 38 U.S.C.A. § 5103(a), VA 
receives a notice of disagreement that raises a new, 
"downstream" issue, i.e., effective date, increased rating 
after an initial award of service connection, VA is not 
required to provide 38 U.S.C.A. § 5103(a) notice with respect 
to that new issue.  VAOPGCPREC 8-2003.  In this case, review 
of the claims folder fails to reveal any 38 U.S.C.A. § 
5103(a) notice to the veteran on the underlying service 
connection claim.  Therefore, pursuant to the GC opinion, 
discussed above, VA is not exempted from providing the 
veteran with 38 U.S.C.A. § 5103(a) notice on the 
"downstream" issue of entitlement to an earlier effective 
date.  A remand is required to ensure that the veteran has 
received all notice required by the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

The RO should notify the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim for an effective 
date earlier than October 25, 1999 for 
the award of service connection for 
degenerative myopia of the left eye, and 
of what information or evidence the 
veteran should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  The notice must 
comply with 38 U.S.C.A. 
§ 5103(a) and any applicable legal 
precedent.  The RO should allow the 
appropriate period of time for response.  

If additional information or evidence is 
received or secured in response to the 
above notice, the RO should readjudicate 
the issue on appeal.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


